                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION
 UNITED STATES OF AMERICA                             )
                                                      )
                                 Plaintiff,           )
                                                      )
                        v.                            )   Case No. 16-00209-01-CR-W-RK
                                                      )
 JAMES A. SCOTT,                                      )
                                                      )
                                 Defendant.           )

                         MEMORANDUM OF MATTERS DISCUSSED AND
                          ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On June 29, 2016, the Grand Jury returned a five-count indictment against
Defendant James A. Scott. Count One charges Defendant Scott with possession with intent to distribute a
controlled substance (marijuana). Count Two charges Defendant Scott with possession of a firearm in
relation to a drug trafficking crime. Count Three charges Defendant Scott with possession with intent to
distribute a controlled substance (methamphetamine). Count Four charges Defendant Scott with possession
with intent to distribute a controlled substance (gamma-hydroxybutyrate (GHB)). Count Five charges
Defendant Scott with possession of a firearm in relation to a drug trafficking crime.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
      Government: Matthew Moeder
      Case Agent: Kevin Nightingale, Independence Police Department
      Defense:    Carrie Allen

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
      Government: with stipulations; 15 without stipulations
      Defendant: no more than 3 witnesses, including the Defendant


TRIAL EXHIBITS
     Government: approximately 30 exhibits
     Defendant:  no more than 10 exhibits for Defendant

DEFENSES: General denial.
POSSIBLE DISPOSITION:
            ( ) Definitely for trial; ( ) Possibly for trial; (X) Likely a plea will be worked out


TRIAL TIME: 2 1/2 days
      Government’s case including jury selection: 2 days
      Defense case: 1/2 day


STIPULATIONS: Anticipate stipulations as to chemistry, status as a felon, and interstate nexus.


UNUSUAL QUESTIONS OF LAW: none


FILING DEADLINES:

        Witness and Exhibit List
        Government: Due on or before October 16, 2018
        Defense: Due on or before October 16, 2018

        Counsel are requested to list witnesses in alphabetical order on their witness list.

        Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, October 24, 2018.

        Please Note: Jury instructions must comply with Local Rule 51.1

        Motion in Limine: Parties do not anticipate any. Motions in Limine, if any, are due on or before
        October 24, 2018.

TRIAL SETTING: Criminal jury trial docket commencing October 29, 2018.

        Please note: Parties are engaged in plea negotiations and believe they have an agreement. No plea
        date set. Counter-offer made and it appears that it might have approval. If it goes to trial
        Government requests second week. Defense counsel can do either week.

        IT IS SO ORDERED.




                                                          /s/ Lajuana M. Counts
                                                         Lajuana M. Counts
                                                         United States Magistrate Judge




                                                     2
